LyoN, J.
But little need be said in the determination of this case. As a matter of course, if the plaintiffs are not the owners of the note and mortgage in suit they cannot maintain an action to foreclose the mortgage, and the complaint was properly dismissed. The evidence proves beyond controversy the facts found by the circuit court, and the irresistible deduction from those facts is that Williams, the former administrator of the estate of Robert Blakely, deceased, and not the heirs or legatees of said deceased, is the owner of the .securities. It is useless to reiterate here the facts so clearly stated in the findings, or to enter into any discussion to prove that the conclusions of law therefrom are correct.
The legal title to the note and mortgage was in Williams from the time they were executed, and when he paid over to the plaintiffs the sums which the court required him to pay, and which included the money of the estate loaned to the Garters, for which the note and mortgage in question were given, he became the absolute owner of the securities.
It appears that in November, 1886, Williams delivered *543the note and mortgage to the plaintiff Robert Blakely, at the request of the latter. No contract was made in respect to the securities, no assignment thereof was executed, and there was no intention by Williams to transfer the securities. He complied with such request because he regarded the obligations as worthless. This transaction did not affect "Williams’ title to the securities.
It was claimed in the argument that Williams was not held chargeable by the county court for as much as he should have been on account of the money of the estate loaned by him to the Carters, because he was not charged with interest thereon, and that this action ought to be maintained at least to the amount of such- interest. The proposition is so plainty untenable it scarcely requires notice. If the county court erred in that behalf, the statute furnishes the plaintiffs ample remedies. But to hold that such alleged error operated to transfer the ititle to the securities from Williams to the plaintiffs would be a novel, almost absurd, ruling.
By the Court.— The judgment of the circuit court is affirmed.